1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

With respect to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: A semiconductor memory device comprising: “a first memory cell electrically coupled to first bit line, a first sense amplifier coupled to the bit line and includes a first latch and a second latch, a data write operation is performed a program operation and a first verify operation; in the first verify operation, data is exchanged between the first latch circuit and the second latch circuit when performing the first verify operation for a 20first data indicated by the at least two-bit data, and the first verify operation for a second data indicated by the at least two-bit data is performed without exchanging data between the first latch circuit and the second latch circuit.” and in combination with the remaining limitations.

One of the closet arts of record, Tseng et al. discloses A non-volatile storage device, comprising: a set of user data latches are configured to update based on sensing at a plurality of final verify levels corresponding to a plurality of physical states during program verification;  a first data latch configured to update with a first value based on sensing at a plurality of first verify levels corresponding to the plurality of states and to set an initial voltage level on one or more bit lines for a program pulse based on the set of user data latches; a second data latch selectively connectable to the one or more bit lines, the second data latch stores a first result of sensing at each low verify level.

Tseng et al. does not teach:  “a first memory cell electrically coupled to first bit line, a first sense amplifier coupled to the bit line and includes a first latch and a second latch, a data write operation is performed a program operation and a first verify operation; in the first verify operation, data is exchanged between the first latch circuit and the second latch circuit when performing the first verify operation for a 20first data indicated by the at least two-bit data, and the first verify operation for a second data indicated by the at least two-bit data is performed without exchanging data between the first latch circuit and the second latch circuit.” and in combination with the remaining limitations.

	Claims 2-20 depend from claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (9,552,882) disclose sense amplifier with efficient use of data latches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

June 15, 2021